Title: From Thomas Jefferson to Peter Carr, 6 July 1802
From: Jefferson, Thomas
To: Carr, Peter


          
            Dear Sir
            Washington July 6. 1802.
          
          Yesterday a man arrived here with your carriage and a pair of horses, employed by mr Hollins, to come this far. the horses are low in flesh, but dreadfully gaited, owing as is said to the collars being too large for them. the horses are taken care of in my stable and will need some days to [. . .] and get their sores well. in the meantime I will have their collars rectified. Sam Carr happened to be with us the day they arrived, and said he had a very trusty servant now taking care of a stud horse, & that if he could get his place supplied, he would send him on with the carriage. for fear he may not be able to spare him, we are looking out for a trusty person here; so that between us, you may expect your carriage at Charlottesville from the 11th. to the 15th. instant. I propose to leave this place about the 21st. should you reach it before that time or should any thing detain me here longer, I shall hope that mrs Carr & yourself will take a bed here, and repose your horses a while. S. Carr talks of going to Albemarle the latter part of the month. we have nothing new but what is in the papers. you will see by them that republican Buonaparte is making himself Consul for life, as he did for 10. years by a sham vote of the people. the next step will be to make them vote the succession to his heirs lineal or collateral. present my affectionate respects to mrs Carr, & if this finds you at Warren, to mr & mrs Nicholas; and accept yourself assurances of my esteem & attachment.
          
            Th: Jefferson
          
        